Per Curiam,
1. The decree involved in this case is not of such a character as to authorize exception to it as a final decree, with the right in the plaintiffs in error to have a supersedeas hy paying the costs and giving bond under the Civil Code (1910), § 6165, par. 1, or filing an affidavit in forma pauperis under the third division of that section in lieu of paying the costs and giving bond. In its main features it is an interlocutory, administrative order in an equitable action. If there is any feature of it, such as overruling demurrers to the petition and amended petition, from which direct exception may lie under the Civil Code (1910), § 6138, yet under such exception no right to a supersedeas arises so as to stay further progress in the case in the superior court pending the hearing and decision of the case in this court. Massachusetts Bonding &c. Co. v. Realty Trust Co., 139 Ga. 180 (77 S. E. 86), and cit.; Farmers &c. Bank v. Burwell, 120 Ga. 540 (48 S. E. 145); Jones v. Martens-Turner Co., 106 Ga. 267 (32 S. E. 137); Smith v. Estes, 128 Ga. 368 (57 S. E. 685).
(a) This case does not fall within the decision in Booth v. State, 131 Ga. 750 (63 S. E. 502), or that in Moody v. Muscogee Mfg. Co., 134 Ga. 721 (68 S. E. 604, 20 Ann. Cas. 301). The decrees or judgments there considered were different from that here involved.
2. Without discussing the extent or exercise of the power of the Supreme Court (or whether such power is inherent, or arises under the Civil Code (1910), § 6103), to grant writs of prohibition, or similar orders, or to issue attachments for contempt, or other writ, for the present purpose it is sufficient to hold that no right to the issuance of the writ of prohibition, or to the grant of any of such orders as are prayed in this-ease, is shown.
(a) The applicants did not rest their contention on the invoking of the exercise of any discretionary power of the court, whose judgment was complained of, to supersede the decree or to delay its enforcement in the nature of a supersedeas or stay, but contended that a supersedeas resulted by operation of law upon the filing of the bill of exceptions and the affidavits in forma pauperis.

Application denied.


All the Justices concur, except Fish, G. J., absent.

Dorsey, Brewster, Dowell & Deyman, for the applicants.
Robert G. & Philip D. Alston, contra.